Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 27, 2010                                                                                             Marilyn Kelly,
                                                                                                                   Chief Justice

  142265 & (3)                                                                                       Michael F. Cavanagh
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  SAMER S. HAKIM,                                                                                    Alton Thomas Davis,
            Plaintiff,                                                                                                  Justices

  v                                                                SC: 142265
  BOARD OF LAW EXAMINERS,
           Defendant.

  _________________________________________/

         On the order of the Court, the motion for preliminary injunction is DENIED. The
  complaint for superintending control is considered, and relief is DENIED, because the
  Court is not persuaded that it should grant the requested relief.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 27, 2010                   _________________________________________
         1221                                                                 Clerk